Citation Nr: 1522028	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1973 to November 1979, and Reserve duty thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Los Angeles, California, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's service-connected disabilities have resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal entitlement to specially adapted housing there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claim, given that any error would be harmless.

Requirements for Specially Adapted Housing Eligibility

For a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2014). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2014).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a(b) (2014).

Merits

The Veteran is currently service-connected for status post laminectomy and discectomy with anterior posterior fusion and instrumentation with degenerative disc disease L4-5 and L-5,S1 and IVDS, 60 percent disabling; right lower extremity radiculopathy, 40 percent disabling; scars on back and left wrist, 30 percent disabling; right foot drop, 20 percent disabling; left hand limitation of motion of thumb claimed as left hand condition associated with residual laceration left wrist, 20 percent disabling; residuals laceration left wrist, 10 percent disabling; amputation right middle finger residuals of fracture, 10 percent disabling; left hand limited motion of ring finger associated with residuals laceration left wrist, noncompensable.  The Veteran has a combined rating of 90 percent and is in receipt of a total disability rating due to individual unemployability. 

Accordingly, the Veteran has a permanent and total disability.  The Veteran asserts that his disabilities result in the loss, or loss of use, of one lower extremity and an injury that affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

A June 2013 VA examination report noted that due to the Veteran's left hand disabilities he cannot grip with both his left hand due to pain.  In the same examination the VA examiner wrote that the Veteran could not perform repetitive range of motion testing for his back disability and struggled to do initial range of motion testing wherein pain began at 5 degrees of flexion with associated severe right lower extremity radiculopathy and right foot drop.  The examiner further writes that the Veteran requires constant use of a wheelchair or crutches.

In March 2015, the Veteran provided credible testimony that while he was initially provided with a brace which allowed him to walk with a cane, he eventually started forming blood clots which were possibly associated with the use of the brace.  He was then provided a wheelchair, but given the disability with his hands and the inability to grip without pain the wheel chair was a limited value.

After reviewing all the evidence and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities manifest in the loss of use of one or both lower extremities as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. §§ 3.102, 3.809 (2014).  Therefore, entitlement to a certificate for assistance in acquiring specially adapted housing is granted. 


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


